Citation Nr: 1713566	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from June 2001 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Board remanded this matter for additional evidentiary development, ordering the RO to obtain a more thorough addendum opinion regarding direct and secondary service connection.  Unfortunately, the addendum provided is insufficient for adjudicative purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This includes providing a thorough rationale underlying each of the examiner's conclusions.  Unfortunately, the examiner failed to address the totality of the evidence of record regarding the Veteran's cervical disorder, and instead focused on just the service treatment records, ignoring lay evidence regarding the condition's etiology.  This opinion remains inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's neck condition since March 2015.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once this development is complete, the RO should obtain an addendum opinion based upon the full claims file.  In this opinion, the examiner should consider all evidence of record, including the Veteran's lay statements regarding onset in 2006, and potential injury caused by wearing heavy armor and ammunition on a daily basis during deployments.  The examiner should advance an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any neck condition had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his motorcycle accident and frequent use of heavy gear during deployments.

(b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any neck condition was caused by or aggravated by any of the Veteran's service-connected disabilities.

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a neck condition.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




